Citation Nr: 0606196	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include stomach ulcers.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1974.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from January 2000 and June 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a February 2003 video conference hearing.  A 
transcript of the hearing has been associated with the 
veteran's file.

In August 2003, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

Although the August 2003 remand indicates that the veteran 
amended his claim to include service connection for a 
gastrointestinal disorder other than ulcer disease, and 
referred the issue to the RO for initial consideration, upon 
further review of the record it is apparent that the veteran 
had previously perfected his appeal of the January 2000 
rating decision's denial of service connection for stomach 
ulcers.  Therefore, the issue, as reflected on the title 
page, is for appellate consideration and will be addressed in 
the subsequent decision.

In the August 2003 remand, it was indicated that the veteran 
had raised a claim of service connection for residuals of a 
left knee injury and this claim was referred to the RO for 
the appropriate action.  As there is no indication in the 
record that the RO has adjudicated this claim, it is again 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of record etiologically 
linking the veteran's current gastrointestinal disorder to 
his service or any incident therein; nor does the evidence 
indicate that the onset of gastric ulcers within one year of 
his discharge from service.

2.  The veteran's service-connected PTSD is manifested by 
complaints of sleep disturbance, nightmares, anxiety, 
irritability, difficulty concentrating, difficulty with 
short-term memory, and results in occupational and social 
impairment with reduced reliability and productivity; there 
is no evidence of thought disorder, obsessional rituals, 
impaired impulse control, disorientation, neglect of 
appearance or hygiene, or inability to work or to maintain 
interpersonal relationships.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include gastric ulcers, 
was not incurred in or aggravated by active service, and may 
not be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2000 and June 2001 rating decisions from which 
the current appeals originate.  He was provided with 
statements of the case in March 2000 and April 2002 and 
supplemental statements of the case in January 2001, June 
2001, and April 2005, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In the present case, the January 2000 rating decision denied 
service connection for stomach ulcers, and the June 2002 
rating decision denied an increased disability rating for 
PTSD.  A January 2004 VCAA notice letter, in conjunction with 
the March 2000 and April 2002 statements of the case and the 
subsequent supplemental statements of the case, provided 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate his claims for service 
connection and an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claims.  

While the notice provided to the veteran in January 2004 was 
not given prior to the RO adjudication of the claims in 
January 2000 and June 2001, the notice was provided by the RO 
pursuant to the August 2003 remand and prior to 
recertification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate his claims.  He was also advised of what 
evidence VA would obtain for him, and of what evidence he was 
responsible for submitting, and also advised to submit 
relevant evidence in his possession.  Furthermore, at this 
stage of the appeal, no further notice is needed to comply 
with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports and 
records from the Social Security Administration, and a 
transcript of the veteran's testimony at his hearing.  The 
veteran has been afforded VA examinations regarding the 
service-connected PTSD.  In light of the evidence of record 
regarding the claim of service connection for a 
gastrointestinal disorder, fully discussed below, a VA 
examination is not required under the provisions of 38 C.F.R. 
§ 3.159(c)(4). (2005)   The veteran has not alleged that 
there are any outstanding relevant records available.  The 
Board consequently finds that VA's duty to assist the veteran 
in obtaining records in connection with the instant appeal 
has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 



Service Connection

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
a gastrointestinal disorder.  

Private and VA treatment records, dating from November 1975 
to January 2004 show the veteran initially complained of 
constant epigastric pain in February 1999.  A February 1999 
esophagogastroduodenoscopy (EGD) report showed diagnoses of 
small hiatal hernia, moderate distal esophagitis and mild 
gastritis and a surgical pathology report revealed evidence 
of active chronic antral gastritis with numerous organisms 
compatible with Helicobacter Pylori.  In March 1999, the 
veteran underwent a colonoscopy which revealed a diagnosis of 
left-sided diverticulosis.  Subsequent treatment records show 
ongoing treatment for epigastric complaints.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including peptic ulcers).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a gastrointestinal 
disorder, to include gastric ulcers.  Initially, there is no 
evidence of any gastrointestinal complaints or treatment for 
such during service, or for an ulcer within one year after 
his discharge from service.  The medical evidence of record 
indicates the veteran initially complained of stomach 
discomfort and was diagnosed with a gastrointestinal disorder 
in 1999, more than 20 years after his discharge from service.  
Moreover, there is no competent medical evidence 
etiologically linking his current gastrointestinal disorder 
to his service. 

While the veteran believes he currently has a 
gastrointestinal disorder as a result of his service, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra.; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for a gastrointestinal disorder, to include 
gastric ulcers, must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).

Increased Disability Rating

Factual Background

A January 1997 rating decision granted service connection for 
PTSD and assigned an initial 10 percent disability rating.  A 
September 1999 rating decision increased the veteran's 
disability rating for PTSD to 30 percent.  

In March 2001, the veteran submitted the current claim for an 
increased evaluation for his service-connected PTSD.  The 
June 2001 rating decision denied an increased disability 
rating; however, a subsequent March 2005 rating decision 
granted a higher 50 percent disability rating.  

VA treatment records, dating from March 2000 to June 2004, 
show ongoing treatment for PTSD.  The outpatient treatment 
records reveal that the veteran's principal psychiatric 
complaints include nightmares, flash backs, sleep 
disturbance, irritability, social avoidance and isolation, 
memory problems and depression.  The treatment records 
further show that the veteran was repeatedly assigned Global 
Assessment of Functioning (GAF) scores ranging from 48 to 60.  

With respect to the veteran's industrial history, an October 
2003 Social Security Administration Disability Determination 
indicates that the veteran was determined to be disabled with 
a primary diagnosis of Diabetes Mellitus with neuropathy and 
a secondary diagnosis of left knee arthralgia.  Treatment 
records indicate that the veteran had maintained full-time 
employment for more than 21 years.  Later treatment records, 
as early as September 2002, note that the veteran found his 
workplace stressful and was considering a medical retirement.  
A September 2002 progress note indicates that the examining 
nurse practitioner supported the necessity of consideration 
of medical retirement due to the veteran's persistent PTSD 
symptoms and his "myriad" of physical problems.

A January 2002 VA psychiatric examination report shows that 
the veteran's claims file was reviewed in conjunction with 
the examination.  At the time of the examination, the veteran 
complained of nightmares occurring 4-5 times a month.  He 
also complained of sleep disturbance, irritability, anxiety 
and a low energy level.  He reported being easily aroused and 
an intermittent inability to concentrate.  At the time of the 
examination he reported having been married for 34 years, but 
indicated he was very irritable with his wife.  He stated 
that he did not have a good relationship with his son and 
daughter.  He had worked at the same job for the last 21 
years.  He denied hearing any voices.  Mental status 
examination revealed the veteran's mood to be somewhat 
irritable and moderately depressed.  There was no evidence of 
auditory or visual hallucinations.  He was dressed 
appropriately and there was no evidence of suicidal or 
homicidal ideation or plans.  He was alert and oriented.  His 
remote and recent memories were evaluated as fair, as were 
his judgment and insight.  The diagnosis was chronic PTSD 
with moderate depression and anxiety.  His GAF score was 60.  
The examiner noted that the veteran had had a recent increase 
in nightmare activity and that he slept poorly and was not 
able to concentrate well.  His medication levels had 
increased.  He did not feel comfortable attending group 
therapy.

During his February 2003 video conference hearing before the 
undersigned, the veteran testified that he experienced 
nightmares approximately 3 times a week and that he had night 
sweats.  He had trouble sleeping and also experienced 
flashbacks approximately 2 times a week.  He testified that 
his wife of 35 years had almost left him on several occasions 
because of his limited interaction with the family.  He 
reported having 5 children that were all adults.  He 
testified that he believed his PTSD symptoms had affected his 
relationship with his children.  He reported that he had no 
friends and communicated with a brother and sister 
approximately once a month.  He regularly attended church but 
did not stay after services.  The veteran testified that he 
had quit working at the place where he had been employed 22 1/2 
years.  He testified that he had recently become so 
aggravated on the job that he almost carried a gun to work.  
He no longer carried a gun because he was afraid of what he 
might do with it.  His wife testified that she was married to 
the veteran prior to his service in Vietnam and that he 
returned from Vietnam different.  She testified that he 
either screamed at her or was withdrawn and that he never 
played with their children.  She further testified that his 
condition was progressively getting worse.  

A September 2003 Social Security Disability Evaluation, 
conducted by a licensed psychologist, shows that the veteran 
reported having been married for 35 years and had 5 adult 
children.  He gave a history of not being "emotionally 
stable enough to be totally in their lives when they were 
growing up."  He complained of social isolation, flashbacks, 
depression, irritability and some problems with paranoia.  
Mental status examination revealed the veteran was 
cooperative during the evaluation.  His mood was evaluated as 
somewhat irritable and mildly depressed.  His affect was very 
straightforward and adamant.  He was fully oriented with good 
attention and concentration.  There were no signs of any 
thought process problems and he denied any hallucinations or 
delusions.  The diagnoses were PTSD and depressive disorder 
and his prognosis for improvement was quite guarded.  A GAF 
score was not provided.

In January 2004, the veteran again underwent VA psychiatric 
examination.  His claims file was reviewed by the examiner.  
At that time, the veteran complained of depression, 
flashbacks, nightmares and social isolation.  He reported 
that he feared being around other people.  He also reported 
problems with insomnia, night sweats, irritability and anger.  
The veteran was unable to recall his last flashback.  He 
reported experiencing nightmares approximately once a week.  
He had been unemployed for 2 years and reported leaving his 
home approximately 1 to 2 times a week.  He had been married 
36 years, but reported that his lack of energy had a negative 
impact on his marriage.

Mental status examination revealed the veteran's mood to be 
depressed.  His demeanor evidenced anxiety and impatience.  
The veteran's facial hair was neatly trimmed.  There was no 
evidence of psychomotor retardation.  His memory for remote 
and recent events was adequate, and his attention and 
concentration abilities were within normal range.  The 
examiner opined that the veteran's current PTSD symptoms, 
although present, were insufficient to meet the DSM-IV 
criteria for a PTSD diagnosis.  The diagnosis was recurrent 
moderate major depression.  The current GAF score was 35, 
reflective of marked inability to function in almost all 
areas due to the effects of numerous medications and 
depression. 

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  In the 
instant case, the Board finds that a review of the evidence 
shows that the veteran's service-connected PTSD is no more 
than 50 percent disabling. 

As noted above, VA examinations and outpatient treatment 
reports dated from March 2000 to June 2004 show that the 
veteran was assigned GAF scores ranging from 48 to 60, 
attributed to diagnosed PTSD.  According to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41 to 50 is meant to indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score in the 31 to 40 
range indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

Taking into consideration the veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the veteran's occupational and social 
impairment due to PTSD represents no more than a 50 percent 
disability rating.  In this regard, the Board acknowledges 
that the January 2004 VA examiner assigned the veteran a GAF 
score of 35, indicative of major impairment.  However, this 
same examiner found that the veteran did not meet the 
criteria for a PTSD diagnosis and diagnosed recurrent major 
depression.  The veteran is not currently service-connected 
for depression.  Therefore, since the GAF score of 35 was 
assigned because of the veteran's major depression rather 
than his PTSD symptoms, it cannot be considered in evaluating 
the severity of his diagnosed PTSD.  Moreover, the examiner 
indicated that the GAF score reflected a "marked inability 
to function in almost all areas due to the effects of 
numerous medications and depression."  It is clear that the 
examiner considered factors other than the veteran's 
psychiatric symptoms in determining the GAF score.  The 
majority of the medical evidence of record shows GAF scores 
reflective of serious to moderate symptoms.  However, the 
treatment records and examination reports do not indicate 
such symptoms as suicidal ideation, severe obsessional 
rituals, intermittently illogical, obscure or irrelevant 
speech, impaired impulse control, spatial disorientation, or 
neglect of personal appearance, as contemplated in the 
criteria for a 70 percent disability rating.  

Likewise, the preponderance of the evidence does not indicate 
that the veteran's PTSD alone prevents him from being 
employed.  In this regard, although several treatment records 
indicate the examiners' support of a medical retirement, in 
part due to his PTSD symptoms, it is clear that his physical 
disabilities were also considered.  Moreover, an October 2003 
Social Security Administration determined he was entitled to 
disability benefits based on his physical disabilities.  The 
overwhelming preponderance of the evidence indicates that the 
veteran maintained full-time employment for at least 22 years 
despite his PTSD symptoms.  The Board observes that the 
medical evidence of record indicates he has numerous serious 
physical disorders such as diabetes mellitus, hypertensive 
vascular disease, and chronic obstructive pulmonary disease, 
which impacts on his ability to work.  At best, the evidence 
shows that the veteran's PTSD symptoms are of a magnitude to 
cause some occupational impairment with reduced reliability 
and productivity (50 percent criteria).  

As to the veteran's social impairment, the Board notes that 
the veteran repeatedly reports social isolation and a fear of 
crowds.  The evidence, however, shows that despite numerous 
problems, he has remained married to his wife for at least 36 
years.  He has also indicated that he regularly attends 
church.  Moreover, he testified during the February 2003 
hearing, that he communicated with his brother and sister 
approximately once a month.  Given the foregoing, the Board 
must conclude that the veteran's social impairment is not of 
a magnitude to cause more than some occupational impairment 
with reduced reliability and productivity (50 percent 
criteria).  Even assuming that the veteran's social 
impairment from his PTSD was worse, his social impairment is 
to be evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.126.

For the most part, mental status examinations show that the 
veteran was appropriately dressed and groomed.  He was 
oriented and alert.  He had no hallucinations or delusions.  
His thought process was clear and his insight and judgment 
were intact.  His speech was normal and he had no major 
concentration or memory disturbance.  The evidence also shows 
that the veteran has no suicidal or suicidal ideation.  The 
Board notes, however, that at times the veteran was found to 
have a restricted affect and his mood was depressed.  In sum, 
mental status examinations of record fail to show findings 
meeting the criteria for the next higher rating of 70 
percent.  Occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms have 
not been demonstrated in the record.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a higher rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disorder, to 
include gastric ulcers, is denied.

Entitlement to a disability rating in excess of 50 percent 
for PTSD, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


